May 1, 2014 American United Life Insurance Company® One American Square P.O. Box 368 Indianapolis, IN46206-0368 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:AUL American Individual Variable Annuity Unit Trust File No.333-141415 (Voyage Protector) Dear Sir or Madam: This is to certify that the most recent amendment to the Registration Statement of the AUL American Individual Variable Annuity Unit Trust's Voyage Protector Contract, File No. 333-141415, was filed electronically and that the form of prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Rule 497 under the Securities Act of 1933 do not differ from those contained in the most recent amendment to the Registration Statement. No fees are required in connection with this filing.Please call me at (317) 285-1588 with any questions or comments regarding the attached. Cordially, /s/Richard M. Ellery Richard M. Ellery Associate General Counsel American United Life Insurance Company®
